272 S.W.3d 488 (2008)
Dexter WORD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90814.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
Maleaner Harvey, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Dexter Word, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his pleas were not voluntarily, intelligently and knowingly made.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).